Citation Nr: 1218726	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder not including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty between July 1969 and February 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In a July 1998 decision, the Board denied service connection for an acquired psychiatric disorder not including PTSD.  The Veteran did not appeal the July 1998 decision.

In May 2003, the Veteran sought to reopen his claim for an acquired psychiatric disorder.  The RO denied the claim in an October 2004 rating decision.  The Veteran disagreed and perfected an appeal.

In August 2008 and February 2009 decisions, the Board remanded the claim to reopen.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1998 Board decision was not appealed.

2.  Evidence received since the July 1998 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder not including PTSD.  



CONCLUSIONS OF LAW

1.  The July 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the July 1998 Board decision, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder not including PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a claim that he suffers from an acquired psychiatric disorder not including PTSD that he contends began during his active duty service and has persisted ever since.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary, and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The Board has twice remanded the Veteran's claims.  In an August 2008 remand, the Board directed VA to arrange a video hearing for the Veteran before a Veterans Law Judge.  The record reveals that a hearing was arranged but that the Veteran failed to appear.  The Board's February 2009 remand order required VA to provide the Veteran with notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to obtain a copy of the Veteran's Marine Corps service record book, and to provide the Veteran with a VA examination for his acquired psychiatric disorder to include PTSD.

The record shows that the Veteran was notified in a March 2009 letter of the evidence required to establish a claim for service connection and informed of the evidence and information necessary to reopen the claim.  Specifically the Veteran was informed that his previous denial was based on a finding that there was no evidence that he suffered an acquired psychiatric disorder during service.  He was informed that new evidence must address that fact.  

Moreover, the record now includes a copy of the Veteran's service record book and the results of a March psychiatric examination and April 2011 VA neuropsychological testing.  As is discussed in detail below, the examinations provide sufficient basis to provide a decision of the issue on appeal.

For those reasons, the Board finds that VA has substantially complied with the August 2008 and February 2009 Board remands.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2009 letter of the evidence required to substantiate a claim for service connection and he was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.   The letter further informed the Veteran of how VA determines a disability rating and an effective date.

This claim on appeal is an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  As alluded to above, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As noted above, the March 2008 letter informed the Veteran of the meaning of the terms "new" and "material," and he was informed of that his claim was denied because there was no evidence that his psychiatric disorder not including PTSD manifested during service.  The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service treatment records, service personnel records, private treatment records identified by the Veteran, and VA treatment records.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of any psychiatric disorder not including PTSD.  However, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder not including PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim that was denied by the Board in a July 1998 decision.  Preliminarily, the Board observes that the Veteran did not appeal the July 1998 decision.  Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100 (2011).  Thus, the Board finds that the July 1998 Board decision is final.  A review of the evidence considered by the Board, the reasons the Board denied the Veteran's claim, and a review of the evidence submitted by the Veteran since the 1998 decision follows.

The evidence considered by the Board in the July 2008 decision included the Veteran's service treatment records which, the Board found, showed no complaints of or treatment for any mental health or psychiatric disorder during service.  The Board further noted that there was no credible evidence of any such disorder within a year of the Veteran's February 1970 discharge from the U.S. Marine Corps.  

The Board noted that the first evidence of diagnosed acquired psychiatric disorders were records dated August 1977 when the Veteran was diagnosed with schizophrenic reaction.  October 1977 records include an impression of depression and a diagnosis of sociopathic personality disorder.  A November 1977 diagnoses of depressive reaction, paranoid reaction, was noted, and a November 1977 diagnosis of schizophrenic reaction, paranoid type was also noted.  A January 1994 diagnosis of paranoid schizophrenia and a January 1995 diagnosis of personality disorder with antisocial history were also noted.

The 1998 Board decision noted that in an October 1977 VA Nashville Hospital report, the Veteran stated he had "gone be[r]serk" a couple of times in his life, beginning in the Marine Corps.  The examiner stated that the Veteran "has recently been in legal difficulties due to antisocial activity," and that the Veteran's "coming here appears to have had a manipulative aspect."  The note goes on to state that the Veteran just received a suspended sentence for assault and battery against his girlfriend and her family, and noted that he reported two other arrests for possession of marijuana and a three month jail sentence for the last possession.  The Veteran reportedly stated that he was reduced in rank during service "for fighting." The examiner diagnosed the Veteran with sociopathic personality with explosive features.

A November 1977 psychological evaluation by Dr. H.K., M.D., for the Department of Labor, stated that the Veteran complained of nervousness and family problems that had their onset approximately one year before, and that the Veteran stated that he had never had nervous problems before that time.  A September 1981 report by Dr. M.S., M.D., of the Tennessee Department of Education, Vocational Rehabilitation, stated that the Veteran had problems giving her information and was confused.  She found that the Veteran was so psychotic that everything he said was pathological.  

In the November 1993 claim for service connection for a mental health condition, the Veteran stated that he received treatment for such a condition while at Parris Island Marine Corps Recruit Depot.  In a subsequent letter to a member of Congress, the Veteran stated that he had difficult physical and mental training in the Marine Corps that caused him to be psychologically disabled.  He also related that he was assaulted by Marine Drill Instructors (DIs) and had marital problems because of nightmares and flashbacks related to his experiences during active duty.

April 1994 statements from the Veteran's mother and sister noted that the Veteran had dramatically changed since his return home from the Marine Corps.  In June 1996 statements, the Veteran's mother and sister essentially state that the Veteran was disoriented, depressed and despondent most of the time.  They related that "something very bad" happened during service, and that the Veteran had seen different clinicians for his psychological problems since 1970.  They also stated that the Veteran was sexually assaulted by his superiors during service.

A January 1995 VA psychiatric reevaluation by the same examiner who examined the Veteran in October 1977 reported that the Veteran complained of confusion, lack of trust and that he heard voices.  The examiner noted that the Veteran stated he had been in the Marine Corps for two years and that he was beaten severely during his active duty.  The Veteran told the examiner that he had been arrested for rape in 1981 and sentenced to five years; arrested for bank robbery in 1984 and sentenced to 10 years.  The Veteran was diagnosed with a personality disorder NOS [not otherwise stated] with antisocial history and rule out psychosis and organic brain syndrome.  

In an April 1995 statement, the Veteran said he was treated for a head injury at Parris Island after he was beaten by a DI and which caused his depression and nervous disorder.  The Veteran stated that he had had the depression and nervous disorder since his discharge.  In a June 1995 statement, the Veteran stated that he had developed psychological problems during his active duty.  Specifically, he stated he was beaten by DIs and that he got lost on an artillery range and experienced exploding rounds all around him.  In a June 1995 statement attached to the VA-9 substantive appeal, the Veteran stated that his psychoneurotic disorders began "while being beaten" in the Marine Corps.  In a March 1996 statement submitted to the Board, the Veteran stated that he had a nervous breakdown during service caused by beatings by other Marines.  In a June 1996 statement, the Veteran stated that he had psychological problems that began after sexual assaults during service.  He stated that there was an investigation, but that he was told not to say anything about the assaults.

The 1998 Board decision denied the Veteran's claim because it found that there was no competent evidence of a psychological disorder other than PTSD manifesting during service or within a year after discharge, nor was a nexus between the current disability and service shown.  The Board specifically found that the Veteran's statements were inherently incredible and implausible, because the Veteran had explained in 1977 and 1981 to psychological examiners that his problems were related to injuries he suffered on the job in 1975 and 1976 and to his divorce that occurred at about the same time. 

The newly submitted evidence includes the Veteran's statements dated October 2005, April 2009, and June 2011, and statements to VA examiners in January 2003 and March and April 2011.  Essentially the Veteran described again how he was attacked by other Marines; sexually assaulted and physically assaulted by Marine DIs; "locked up," fined, and demoted during service; and that his mother noted he had greatly changed after he returned from the Marine Corps.  As detailed above, those statements have been considered.  The Veteran also stated, however, that during his training he fell from a cliff and was left for dead.  

The Veteran's statement is considered credible for purposes of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The statement can be construed to describe an event during service that could underlie his current psychological disorder.  For that reason, the Board reopens the claim and grants the Veteran's claim to that extent only.  The Veteran should understand that although the Board has found that the evidence is sufficient for purposes of reopening his claim for service connection, the evidence may not be sufficient for purposes of granting his claim for service connection.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

ORDER

New and material evidence having been received since the July 1998 Board decision, the claim of entitlement to service connection for an acquired psychiatric disorder not including PTSD is reopened.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  He essentially has claimed that he was physically and sexually abused during active duty service and that his currently diagnosed PTSD has resulted therefrom.  The record includes the reports of VA examiners dated March 2011 and April 2011.  The March 2011 VA examiner, a VA psychiatrist, has determined that the underlying stressor factor in the Veteran's diagnosed PTSD is one of sexual trauma.

PTSD regulations are found at 38 C.F.R. § 3.304(f) (2011), with 38 C.F.R. § 3.304(f)(5) addressing PTSD claims based on military sexual trauma or personal assault.  Section 3.304(f)(5) liberalizes proof requirements of a stressor in that it recognizes that a qualified examiner's opinion can be considered credible supporting evidence for occurrence of the stressor event.  See also Patton v. West, 12 Vet. App. 272 (1999).  The examiner should, however, review the record evidence for "markers" that may indicate that a veteran's claimed stressor event occurred.  

A "marker" is defined by the December 2, 2011, Veterans Benefit Administration's Training letter 11-05 as referring to "evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred."  Marker evidence may include evidence of behavior changes such as deterioration in work performance, substance abuse, episodes of depression, panic attacks or anxiety without an identifiable cause, and unexplained economic or social behavior changes.  Examiners should review the evidence and opine whether any marker can be associated with the occurrence of a stressor and, if so, whether current PTSD symptoms are related to that in-service stressor.

In this case, the March 2011 examiner did not explain what marker he relied upon or what evidence he relied upon to determine that the Veteran's PTSD was related to military sexual assault or personal assault.  He appears to have considered the Veteran's statements as credible and sufficient, but he did not provide any explanation for how he reached his conclusion.  The claims folder should be examined by a psychiatrist for evidence of behavior changes or other events that could provide a basis for determining that the Veteran's stressor event occurred.

The record has several references to the Veteran's prior criminal history.  A credit company report dated July 1973 states that the Veteran "was convicted by the Courts of Chattanooga and . . . was sent to prison."  As noted above, an October 1977 entry states that the Veteran was convicted for assault and battery and given a suspended sentence, and that he had two prior arrests for marijuana possession with one of those resulting in a three month jail term.  In a January 1995 VA psychological examination, the Veteran told the examiner that he had been arrested for rape in 1981 and sentenced to 5 years and that he was arrested in 1984 for bank robbery and sentenced to 10 years.  In an April 2011 neuropsychological testing report, the Veteran reported three incarcerations: 1982 through 1991 for bank robbery; 1997-99 for gun possession; and 1999-2000 for a probation violation.  Finally, the records include 1980-1990 treatment records from the Federal Correctional Institution in Memphis, Tennessee.  

As there may be additional health care records not already of record from a place of confinement that could provide additional evidence regarding the Veteran's mental condition during those periods, the Veteran should be asked to provide or identify any such additional records.

The Board observes that the Veteran has contended on several occasions that he was involved in race riots at Camp Lejeune, North Carolina, and that a Congressional inquiry was done regarding the incident or incidents.  The Board notes that a Congressional Special Subcommittee to the House Committee on Armed Services of the 91st Congress issued a report entitled "Inquiry into the Disturbances at Marine Corps Base Camp Lejeune on July 20, 1969" after subcommittee hearings on December 15, 1969.  Efforts should be made to obtain the report and include it in the Veteran's VA claims folder.  

The Veteran requested that VA assist him by obtaining records from Fortwood Mental Health Center dated between 1991 through 2011.  A review of the Veteran's VA claims folder reveals that records from Fortwood are already in evidence and appear to be dated from October 1991 through December 2009.  VA should make reasonable attempts to obtain any other records from Fortwood that pertain to the Veteran and that date from December 2009.

VA should obtain and include in the Veteran's VA claims folder all VA treatment records from all VA treatment facilities that are not already included in the folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

The Veteran requested a hearing at a particular VA outpatient clinic regarding his claims when contacted by a VBA employee in February 2010.  (See Vol. 5, top page).  VA could not accommodate the Veteran's specific request, but a written request should be made of the Veteran asking him to clarify whether he wants a hearing from a VA location that can accommodate a video hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he identify the institutions where he was incarcerated since his discharge from active duty and the dates of his periods of incarceration.  He should be requested to provide or sufficiently identify records of psychiatric treatment at those facilities whose records have not yet been associated with the claims folder.  If the Veteran provides sufficient information, seek medical treatment records pertaining to the Veteran from the penal institutions where the Veteran served any incarceration.

The Veteran should also be requested to provide or authorize the release of records from Fortwood Mental Health Records dated from December 2010.  If any identified records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

Also request that the Veteran clarify whether he wants a hearing before a Veterans Law Judge at a VA location that can accommodate a video hearing regarding his claims.  If so, a hearing should be scheduled for the Veteran in accordance with his request.  

2.  Obtain relevant VA treatment records that are not already associated with the claims folder or Virtual VA.

3.  Seek a copy of the Special Subcommittee to Probe Disturbances on Military Bases report to the 91st Congress, 1st Session, entitled "Inquiry into the Disturbances ant Marine Corps Base Camp Lejeune on July 20, 1969," and include the document in the Veteran's VA claims folder or Virtual VA record.  

4.  After steps 1 to 3 are complete, provide the Veteran's VA claims folder to an appropriate VA mental health provider, who should indicate in the examination report that the claims folder was reviewed.  The examiner should examine the Veteran and provide a diagnosis for any psychiatric disorder manifested by the Veteran.  The examiner should provide an opinion whether it is at least as likely as not that any psychiatric disorder manifested by the Veteran is related to service, including the reported event involving the Veteran falling from a cliff during service.

In addition, the examiner should describe the record evidence of behavioral changes or other markers that in the opinion of the examiner represent signs, events, or circumstances indicating a possibility that the Veteran's claimed stressor of sexual assault between July 1969 and February 1970 occurred.  See VA examination report of March 2011.  If such marker evidence is found in the record, the examiner should provide an opinion whether it is at least as likely as not that the stressor is related to the Veteran's current PTSD symptoms.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record, including the VA examination findings of March and April 2011.  The examiner should provide a complete explanation for the opinion.

5.  After completion of the foregoing, and any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the Veteran's claim for further appellate consideration by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


